Title: From Alexander Hamilton to James McHenry, 16 March 1799
From: Hamilton, Alexander
To: McHenry, James


New York, March 16, 1799. “Though I have not as yet complete materials for arranging all the States into Districts and subdistricts—I now submit to you an arrangement as to some of them, in order that the recruiting service may begin in these, when you deem other things sufficiently mature to commence it. There occurs no important reason why it should not be successively undertaken. On the contrary, so far as I have the means of judging, I should conclude that it would be expedient to begin partially and extend as the provision of supplies extends. An arrangement will now be submitted for the States of Connecticut New York New Jersey & Pensylvania & Delaware. But if necessary, I am prepared to offer what may answer the end for the other States except the three most Southern and Kentucke & Tenessee. A plan for the two Carolinas & Georgia has been asked of General Pinckney, but there has not been time to obtain his reply. If the business were otherwise prepared, there could be no inconvenience in referring it to him to make the distribution definitively. The arrangement for Tennessee & Kentucke may also be confided to persons on the spot.… As it is possible that in practice, it may be found convenient to alter some of the Districts & subdistricts—I request a general power for this purpose.…”
